*535Dissenting Opinion by
Mr. Justice Nix :
The majority determined the issue to he one of jurisdiction of the court below, and relying upon a decision of the Court of Common Pleas of Dauphin County1 concluded that jurisdiction, having once attached, is retained until the conclusion of the case. I cannot agree with this decision for the reasons set forth below.
The case before us does not present a question of jurisdiction for it is clear that the subject matter comes within the original jurisdiction of the Commonwealth Court.2 With respect to jurisdiction, the test “ £is whether the court has power to enter upon the inquiry, not whether it may ultimately decide that it is unable to grant the relief sought in the particular case’. Jurisdiction relates solely to the competency of the court to hear and determine controversies of the class to which the case immediately presented belongs.” American Labor Party Case, 852 Pa. 576, 581, 44 A. 2d 48, 50 (1945) (citation omitted). See also Jones Memorial Baptist Church v. Brackeen, 416 Pa. 599, 602, 207 A. 2d 861, 868 (1965). Therefore, in my opinion the issue is not whether the Commonwealth Court had jurisdiction to hear the petition but whether under the applicable statutory provisions it could grant the continuance, which I believe it could not.
The pertinent portion of Section 977 of the Pennsylvania Election Code, supra, note 1, reads as follows: “All nomination petitions and papers received and *536filed within the periods limited by this act shall be deemed to be valid, unless, within seven days after the last day for filing said nomination petition or paper, a petition is presented to the court of common pleas of the county in which the nomination petition or paper was filed, specifically setting forth the objections thereto, and praying that the said petition or paper be set aside. A copy of said petition shall, within said period, be served on the officer or board with whom said nomination petition or paper was filed. Upon the presentation of such a petition, the court shall make an order fixing a time for hearing which shall not be later than ten days after the last day for filing said nomination petition or paper, and specifying the time and manner of notice that shall be given to the candidate or candidates named in the nomination petition or paper sought to be set aside. On the day fixed for said hearing, the court shall proceed without delay to hear said objections, and shall give such hearing precedence over any other business before it, and shall finally determine said matter not later than fifteen (15) days after the last day for filing said nomination petitions or papers.” In American Labor Party Case, supra, we recognized that the language of this section clearly evidenced a legislative intention to obtain mandatory compliance with these prescribed procedures. It was stated that “[ujnless these requisite procedural steps have been properly performed, the nomination papers are deemed valid and a court is without power to set them aside.” 352 Pa. at 579, 44 A. 2d at 50. In American Labor Party Gase this Court not only recognized the existence of a legislative intention to make these time limits mandatory but also conceded the wisdom of the intention: “Each failure to comply strictly would necessitate judicial determination of a reasonable time, under the circumstances. . . . Matters of vital importance to our popular election system of govern*537ment would be removed from the uniform and definite, and relegated to uncertainty dependent upon a question of degree and relative desirability.” 352 Pa. at 580-81, 14 A. 2d at 50. A similar philosophy was expressed in Turtzo v. Boyer, 370 Pa. 526, 531, 88 A. 2d 881, 886 (1952), when the Court stated: “It is because the lawmakers of the State were aware of the inertia inherent in an unestimated percentage of the population, and the great harm which can be visited upon others because of that inertia, that it categorically established time limits for the various procedures required in the operation of the Pennsylvania Election Code. Unless time limits were set within which to challenge the results of elections, government would permanently sit on a shaky foundation, and the citizenry would never be certain of the identity of the officeholders chosen to direct and operate the complex activities of the State, County and Municipality.”
The only exceptions recognized by the appellate courts to the determination that the time limits set forth in Section 977 are mandatory,3 prior to the majority opinion in this case were explicitly set forth in Socialist Labor Case, 332 Pa. 78, 1 A. 2d 831 (1938), where the Court concluded that “[t']he legislature may fix a time within which ministerial acts of procedure must be performed by litigants and parties so that the court may acquire jurisdiction of the subject matter and the courts will not alter this legislative mandate: but where the act to be performed within a fixed time involves the exercise of purely judicial functions, such as hearing and decision of matters properly before the court, or where it is impossible of judicial performance, as was the case here, within the time fixed by the legis*538lature, such provisions will be held to be directory and not mandatory.” 332 Pa. at 80-81, 1 A. 2d at 832 (footnote omitted) (citations omitted). In American Labor Party Case, we acknowledged the “Socialist Labor Case exceptions” as the only exceptions. “Clearly, the legislature intended all provisions of Section 977 to be mandatory. It could not, however, constitutionally impose upon the courts mandatory duties pertaining to the exercise of the judicial function [citing Socialist Labor Case]. As applied to all others, the provisions are mandatory.” 352 Pa. at 580, 44 A. 2d at 50.
A review of the facts in the instant case compels the conclusion that we are here concerned with a ministerial act of procedure which must be performed by the party in accordance with the direction of the statute, and the court, therefore, was without the power to extend the time limit. Respondent-objector filed his objections the last day allowable by statute. The court set the hearing for February 28,1972.4 At this scheduled time the court continued the hearing over appellant’s objection to afford respondent the opportunity to perfect service. This was obviously not one of the exceptions recognized by the Court in Socialist Labor Case, supra. This was not the exercise of a purely judicial function, i.e., the hearing and deciding of the cause. Nor could this conceivably be considered an instance of impossibility of judicial performance. To the contrary, the court had begun to hear the merits of the petition before the defect in service was called to the court’s attention.5
*539The majority opinion completely reverses the legislative and judicial precedent of requiring mandatory compliance with Section 977 except where the exigencies of court business require otherwise. Their reasoning forces the conclusion that all of the provisions of Section 977 are merely directory with the exception of the initial 7 day requirement.
I have no quarrel with the majority’s observation that “scheduling of hearings is definitely a ‘purely judicial function’, as is also the ‘specifying of the time and manner of notice. . . .’” I note, however, that here we are not concerned with the scheduling of the hearing on February 28, three days after the statutory limit, nor has there been an objection to the directions regarding the manner of service for the hearing. The present issue arose only after the moving party had failed to effectuate service in the manner and time allotted and the court, for the convenience of the respondent-objector, improperly rescheduled the hearing and altered the original method of service. Justifying this clear distortion of legislative intentions upon the theory that the court having once gained jurisdiction never loses it, is but a weak attempt to disguise judicial legislation by blatantly specious reasoning.
I would reverse the order of the court below and dismiss the petition for failure to comply with the statutory mandates.

 Nomination Petition of Gangewere, 60 Dauph. 534 (1950).


 This appeal was conducted pursuant to the Pennsylvania Election Code, Act of June 3, 1937, P. L. 1333, art. IX, §977, as amended, 25 P.S. §2937. This section of the Election Code was amended to place in the Commonwealth Court the jurisdiction previously exercised by the Court of Common Pleas of Dauphin County. Appellate Court Jurisdiction Act of 1970, Act of July 31, 1970, P. L. 673, art. v, §508(a) (57), 17 P.S. §211.508(a) (57) (Supp. 1971).


 In both American Labor Party Case and Turtzo this Court held that the statutory provision requiring the filing of objections within 7 days is mandatory and cannot be waived.


 The tenth day after the last day for filing the papers fell on February 25th. However, due to the fact that the schedule of the Commonwealth Court would not permit an earlier time the hearing was set for February 28th. No objection has been raised to this deviation.


 There was no finding by the lower court either that the candidate was unavailable for service or that he deliberately avoided *539service. As a practical matter, his admittedly heavy trial schedule would suggest his peculiar accessibility to service of process.